111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph M. FUENTES, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2804.
United States Court of Appeals, Eighth Circuit.
Submitted March 18, 1997.Filed March 31, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Joseph M. Fuentes appeals from the denial by the District Court1 of his 28 U.S.C. § 2255 (1994) motion.  After carefully reviewing the record before us and the parties' briefs, we conclude that the District Court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri